Citation Nr: 0405218	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
chemical burns to the face.

2.  Entitlement to service connection for residuals of 
venereal disease.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for residuals from 
trauma to the testicles. 

7.  Entitlement to service connection for bilateral plantar 
heel disability.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, to include paranoid 
schizophrenia.

9.  Entitlement to an increased disability rating for 
service-connected residuals of a laceration to the left great 
toe, currently rated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The veteran had active duty service from March 1975 to March 
1979.

This cased comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in July 2003.  

The Board notes that in a correspondence dated February 2003, 
the veteran specifically referenced a request to claim 
service connection for a left knee and residuals of a back 
injury.  He again referred to these issues at the July 2003 
Board hearing.  It appears that the veteran is raising new 
claims of entitlement to service connection and they are 
hereby referred to the RO for appropriate action.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part. 


REMAND

A review of the record, specifically the April 2001 VA 
examination reports and the veteran's testimony, shows that 
the veteran has been receiving treatment for all or some of 
the above disabilities claimed at VA medical facilities.  The 
April 2001 VA Genitourinary examination report references the 
fact that the veteran had a right epididymectomy at a VA 
medical facility in June 2000 and claims to have been 
receiving care for his prostatitis.  The April 2001 VA mental 
examination report indicates that previous medical records 
show that the veteran was hospitalized in April 2000.  

The veteran testified that he has been receiving treatment 
from a VA medical facility in Jackson for his bilateral 
plantar heel disability, had surgery at a VA facility for 
cysts on his testicle in 2000 or 2001, and received an 
ultrasound and VA examination in December 2002 for residuals 
from trauma to his testicles.  He also testified that he has 
been receiving treatment for prostatitis, hypertension, and 
sinusitis since 1996 at a VA medical facility in Jackson.  

While the VA examination reports and veteran's testimony 
indicates that he has been receiving medical treatment at VA 
medical facilities since 1996, these records do not appear to 
be included in the claims file and the record does not 
include a notation from the RO demonstrating that an attempt 
has been made to obtain VA medical records pertinent to these 
claims.  Under the circumstances, the Board believes that 
obtaining these records is appropriate to ensure an adequate 
record for eventual appellate review.  



Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should take action to obtain 
copies of all VA medical records 
documenting treatment for residuals of 
chemical burns to the face, residuals of 
venereal disease, residuals of a neck 
injury, hypertension, sinusitis, 
laceration to the left great toe, 
acquired psychiatric disability, to 
include paranoid schizophrenia, residuals 
from trauma to the testicles, and 
bilateral planter heel disabilities since 
separation from service.  

3.  Once the above-requested development 
has been completed, the veteran should be 
afforded appropriate VA examinations to 
determine the nature, extent, and 
appropriate diagnosis (if any) of the 
residuals of chemical burns to the face, 
residuals of venereal disease, residuals 
of a neck injury, hypertension, 
sinusitis, residuals from trauma to the 
testicles, and bilateral planter heel 
disability, and to offer an opinion as to 
whether these conditions are related in 
any way to his active military service.  
The claims file must be made available to 
the examiners for review in connection 
with the examinations.  The reports of 
the examinations should include a 
complete rationale for all opinions 
expressed.    
            
4.  The veteran should also be afforded a 
VA examination to ascertain the current 
severity of his service-connected 
laceration of the left great toe.  The 
claims file must be made available to the 
examiner for review in connection with 
the examinations.  All clinical and 
special test findings should be clearly 
reported to allow for evaluation under 
VA's diagnostic criteria for disabilities 
of the skin in effect prior to August 30, 
2002, and as in effect from that date on.      

5.  The RO should then review the 
expanded record and determine if any of 
the pending claims should be granted.  
All applicable diagnostic criteria for 
disabilities of the skin should be 
considered by the RO.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  	

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




